In The

                                 Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-16-00012-CV
                           ____________________


                IN RE COMMITMENT OF STEVE HOOD JR.

________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 15-05-05170-CV
________________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit Steve Hood Jr. (Hood) as a

sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151

(West 2010 & Supp. 2015) (SVP statute). A jury found that Hood is a sexually

violent predator, and the trial court rendered a final judgment and an order of civil

commitment. Hood filed an appeal. In two issues, Hood challenges the sufficiency

of the evidence to support the jury’s verdict. We affirm the trial court’s judgment

and order of civil commitment.



                                         1
                              THE EVIDENCE AT TRIAL

Admissions and Testimony of Hood

      The State read Hood’s responses to the State’s request for admissions into

the record before the jury. In Hood’s responses and at trial, Hood admitted that he

has five convictions for indecency with a child by contact and two convictions for

aggravated sexual assault of a child. He testified that, at the time of trial, he was

incarcerated for each of the seven convictions. Hood explained that one of his

victims was his adopted sister, K.H. According to Hood, he fondled her in 1999

when he was approximately thirty-three years old and she was approximately

fourteen years old, and he made a video recording of the act which he later

watched. Hood testified that K.H. was asleep, and although he remembers sexually

offending against her and videotaping the offense, he does not remember “any of

the exact details[.]” He pleaded guilty to indecency with a child by contact, was

convicted, and received a fifteen-year sentence for that conviction. He also

admitted at trial that he sexually assaulted K.H. and that he pleaded guilty to

aggravated sexual assault of a child, was convicted, and received a fifteen-year

sentence for that offense.

      Hood explained at trial that he also fondled A.B., his niece, in 1999 when

she was approximately eleven years old, and he also made a video recording of that

                                         2
offense. Hood testified that he recalled sexually offending against A.B. and

recording the act but “couldn’t recall hardly any details.” As to A.B., Hood pleaded

guilty to the charge of aggravated sexual assault of a child and to indecency with a

child by sexual contact, was convicted and received a fifteen-year sentence for

each offense.

      Hood testified that he also pleaded guilty to three charges of indecency with

a child by sexual contact in 2001 for offenses against three other girls younger than

fourteen years old. Hood testified that two of the girls were his neighbors and one

of the girls was a friend of the other two girls. Hood testified he took the three girls

to the beach, and although he admitted at trial to sexually offending against the

neighbors’ children, he did not recall sexually offending against the other child.

Hood admitted that he pleaded guilty to all three offenses, was convicted of the

offenses, and received a fifteen-year sentence for each offense.

       Hood testified that he graduated from high school, completed college

courses, and was employed as a pipe fitter/welder prior to his incarceration.

According to Hood, he had an injury at work in 1996 and he received a

prescription for pain medicine. He testified that he began mixing the pain

medication with alcohol and would sometimes drink a case of beer and take fifteen

Vicodin in one day. Hood agreed that he has never participated in any sex offender

                                           3
treatment and, although he indicated in his prior deposition that he did not believe

he needed sex offender treatment, he testified at trial that he now believes he does

need sex offender treatment.

      Hood testified that he does not believe he is at any risk to reoffend sexually

and he does not believe he has a problem when it comes to sexually offending.

Hood explained that he will not reoffend when released from prison because he is

“sober and clean now[]” and is “not the same person [he] was then.” Hood testified

that he does not have a sexual attraction to prepubescent girls and he does not

believe that he had developed a sexual attraction to his victims prior to offending

against them. According to Hood, he does not know why he sexually offended

against his victims and he denied being sexually attracted to them. He testified that

he “believe[s] the drugs and alcohol made [him] make stupid mistakes and make

stupid decisions[,]” and he agreed that in his deposition he indicated that sexual

issues with his wife led to his attraction to his victims. Hood admitted to being

addicted to Vicodin and alcohol in the past but testified that he has not used drugs

or alcohol in fifteen years, even though both have been available in prison.

      Hood testified that he was diagnosed with leukemia in 2014 and has suffered

with arthritis, high blood pressure, and hypothyroidism. Hood explained that the

leukemia diagnosis has made him “rethink everything” and made him realize “how

                                         4
much harder [he] need[s] to . . . work to make everything right in [his] life.”

According to Hood, he is now “a lot more mature, . . . more stable[,] . . . better

educated[,]” and now attends church.

Testimony of Dr. Arambula

      Dr. Michael Arambula, a medical doctor and licensed pharmacist who is

board certified in general psychiatry and forensic psychiatry, testified for the State.

Based on his education, training, and experience, and the methodology he used, Dr.

Arambula believes Hood suffers from a behavioral abnormality that makes him

likely to engage in a predatory act of sexual violence. Dr. Arambula explained the

methodology he used and records he reviewed for assessing a behavioral

abnormality are consistent with the practice of other experts who do this type of

evaluation. He stated that in reaching his opinion he interviewed Hood and

reviewed Hood’s records including a psychological evaluation of Hood,

investigative   records,   medical     records,   administrative   records,    and   a

multidisciplinary team report, and actuarial tests pertaining to Hood, as well as

Hood’s deposition. According to Dr. Arambula, the facts of Hood’s sexual

offenses were important in helping Dr. Arambula determine whether Hood suffers

from a behavioral abnormality. Dr. Arambula explained that he also relied on

Hood’s sexual convictions in forming his opinion and that the details of Hood’s

                                           5
convictions were significant in assisting Dr. Arambula in determining whether

Hood has a behavioral abnormality because they “demonstrate the unique personal

characteristics that an individual has when they have a sexually deviant condition.”

      Dr. Arambula testified that the records show that Hood’s first sexual

offenses were in 1999, when Hood was in his early thirties. Hood’s wife

discovered a videotape that led police to suspect that sexual assaults had occurred

against Hood’s adopted sister, K.H, and niece, A.B. The video depicted Hood

performing various sexual acts on the children. Dr. Arambula explained that when

he spoke with Hood about the offenses, Hood could not remember the details of

the offenses and, as indicated in the records, Hood minimized and rationalized the

offenses against K.H. and A.B. According to Dr. Arambula, K.H. and A.B. looked

like they were asleep or intoxicated in the videos. Dr. Arambula explained that the

records showed that although A.B. could not remember details from the videotaped

sexual offense, she reported that other times Hood had crawled into her bed and

fondled her. Dr. Arambula stated that Hood exhibited an attitude of demeaning his

victims, minimizing them, and criticizing them because of past “misbehavior,” as

if what he did was “okay.” Hood reported being intoxicated during the offenses

and believed that is why he could not remember the details, but Arambula

explained to the jury that, because “blackouts are associated with rising levels of

                                         6
alcohol” and Hood was not drinking when he was videotaping and could operate

the camera, it was Arambula’s “clinical inference that [Hood] maybe was not as

intoxicated as he said he had been.”

      Dr. Arambula testified that the records showed Hood’s next sexual offenses

were against three girls he took to the beach in 2001, and Hood was convicted of

three charges of indecency with a child by contact. Each girl made an outcry and

gave a forensic interview at a child advocacy center. Dr. Arambula explained that

the records he reviewed showed that Hood had taken his victims to the beach in the

past, that Hood had gained the trust of the victims’ parents, and that he would tell

the girls things like “I’m never going to hurt you[]” and “I love you[,]” which

evidences that Hood was grooming his victims and their families.

      Dr. Arambula testified he diagnosed Hood with “unspecified paraphilia with

pedophilic features[]” and “personality disorder with some features of antisocial

personality.” Dr. Arambula explained that Hood’s paraphilia is a chronic condition

that persists over time. Dr. Arambula testified that the records he reviewed, Hood’s

trial testimony, and Arambula’s interview of Hood supported Arambula’s

diagnosis of Hood’s personality disorder because there are multiple offenses

against victims which looked intoxicated or drugged, Hood repeated the offenses




                                         7
over time, Hood was defensive at the time of his arrest and with Dr. Arambula, and

Hood denied responsibility and sometimes rationalized his offenses.

      Dr. Arambula identified the following factors as increasing Hood’s risk of

reoffending: Hood’s sexual deviance and personality disorder with antisocial

features; Hood’s use of alcohol and opiates; the number of Hood’s sexual victims;

Hood’s victims are girls and younger than teenagers; two of the victims appeared

“out-of-it” when Hood sexually offended against them and did not have the ability

to fight back or move away; the progression in the manner of Hood’s sexual

offenses; Hood’s lack of treatment; and Hood’s significant denial and

minimization regarding his sexual offenses. Dr. Arambula identified the following

positive or protective factors: Hood was a good worker in and out of prison; he has

some work skills; he had a long-term relationship with his wife; and he is in

remission with regard to alcohol and opiates.

      Dr. Arambula acknowledged that on a Static-99R actuarial administered by

another psychologist prior to Dr. Arambula’s evaluation of Hood, Hood scored a

“[z]ero[,]” which would indicate Hood has a low risk for reoffending. However,

Dr. Arambula testified that he does not believe that the actuarial is an accurate

indicator of Hood’s risk of re-offense because it does not correctly account for

Hood’s offenses that occurred on different dates but surfaced at the same time, it

                                         8
does not take into account some of the details of Hood’s sexual offenses, and it

does not measure dynamic risk factors such as minimization and denial. Dr.

Arambula explained that there was nothing about Hood’s trial testimony that

changed Dr. Arambula’s opinion concerning whether Hood has a behavioral

abnormality.

      On cross-examination, Dr. Arambula acknowledged that he did not conduct

any type of independent verification of the information in the records he reviewed

in the case and that all the information he received came from the Special

Prosecution Unit. Dr. Arambula admitted he did not view the videotape of Hood’s

offenses, but instead relied upon an affidavit from a detective prepared about a

month before trial regarding what was on the videotape.

                          SUFFICIENCY OF THE EVIDENCE

      In two appellate issues, Hood challenges the legal and factual sufficiency of

the evidence supporting the jury’s verdict. Specifically, Hood argues that Dr.

Arambula’s opinion that Hood suffers from a behavioral abnormality that makes

him likely to engage in predatory acts of sexual violence is speculative and

conclusory because Dr. Arambula ignored his own stated methodology by relying

on allegations in the detective’s affidavit of September 19, 2015. Hood also asserts

that Dr. Arambula’s methodology is flawed, that he failed to apply his own

                                         9
methodology, and instead “based his opinion almost entirely on his subjective

feelings about Hood and Hood’s past crimes.” Hood complains that Dr. Arambula

confused the jury and “even the prosecutor” with his testimony regarding Hood’s

risk and protective factors, that Arambula was confused “about the parameters of

and uses of the [Static-99] actuarial test,” and that “[h]is purported ‘scientific’

analysis added no insight[.]”

      Under a legal sufficiency review, we assess all the evidence in the light most

favorable to the verdict to determine whether a rational trier of fact could find,

beyond a reasonable doubt, the elements required for commitment under the SVP

statute. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont

2002, pet. denied). It is the factfinder’s responsibility to fairly resolve conflicts in

the testimony, weigh the evidence, and draw reasonable inferences from basic facts

to ultimate facts. Id. at 887. Under a factual sufficiency review, we weigh the

evidence to determine “whether a verdict that is supported by legally sufficient

evidence nevertheless reflects a risk of injustice that would compel ordering a new

trial.” In re Commitment of Day, 342 S.W.3d 193, 213 (Tex. App.—Beaumont

2011, pet. denied).

      In an SVP case, the State must prove, beyond a reasonable doubt, that a

person is a sexually violent predator. Tex. Health & Safety Code Ann. §

                                          10
841.062(a) (West 2010). A person is a “sexually violent predator” if he is a repeat

sexually violent offender and suffers from a behavioral abnormality that makes

him likely to engage in a predatory act of sexual violence. Id. § 841.003(a) (West

Supp. 2015). A “[b]ehavioral abnormality” is “a congenital or acquired condition

that, by affecting a person’s emotional or volitional capacity, predisposes the

person to commit a sexually violent offense, to the extent that the person becomes

a menace to the health and safety of another person.” Id. § 841.002(2) (West Supp.

2015). “A condition which affects either emotional capacity or volitional capacity

to the extent a person is predisposed to threaten the health and safety of others with

acts of sexual violence is an abnormality which causes serious difficulty in

behavior control.” In re Commitment of Almaguer, 117 S.W.3d 500, 506 (Tex.

App.—Beaumont 2003, pet. denied).

      To the extent Hood argues on appeal that Dr. Arambula’s methodology or

underlying data on which he relied is unreliable, Hood failed to properly preserve

these arguments. An objection to reliability must be timely made at trial. Tex. R.

App. P. 33.1(a)(1) (providing that to preserve error, a defendant’s challenge,

whether by request, objection, or motion, must be timely); In re Commitment of

Grunsfeld, No. 09-09-00279-CV, 2011 Tex. App. LEXIS 1337, at *16 (Tex.

App.—Beaumont Feb. 24, 2011, pet. denied) (mem. op.). Hood did not challenge

                                         11
the reliability of Dr. Arambula’s methodology or the underlying data on which he

relied at trial, and in his motion for new trial, he only alleged that “Petitioner did

not proffer sufficient reliable evidence that Respondent had a behavioral

abnormality and that such behavioral abnormality makes him likely to engage in a

predatory act of sexual violence[.]” Hood has not shown that he challenged the

reliability of Dr. Arambula’s testimony at a time that would have allowed the trial

court to conduct an analysis of the expert’s underlying methodology. See

Grunsfeld, 2011 Tex. App. LEXIS 1337, at *16.

      Under Texas law, wholly conclusory and speculative opinion testimony does

not constitute legally sufficient evidence to support a verdict because such

testimony “does not tend to make the existence of a material fact ‘more probable or

less probable.’” City of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009)

(quoting Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227,

232 (Tex. 2004)). Therefore, “[b]are, baseless opinions will not support a judgment

even if there is no objection to their admission in evidence.” Id. Hood argues that

Dr. Arambula’s opinions were baseless and that he ignored his own methodology.

We disagree.

      During the trial, the jury heard testimony about how Dr. Arambula reached

his opinions. Dr. Arambula testified he is board certified in general psychiatry and

                                         12
forensic psychiatry. In reaching his conclusions, Dr. Arambula testified that he

applied training and experience related to evaluating whether a person has a

behavioral abnormality, as well as the information he reviewed in Hood’s case in

forming his opinions. The testimony shows that Dr. Arambula interviewed Hood,

reviewed records that are relevant to Hood’s criminal history, and he reviewed the

details of Hood’s offenses involving sexually violent crimes. The records Dr.

Arambula reviewed are the type of records that experts in Arambula’s field rely on

in forming opinions. Arambula also explained that he performed his assessment of

Hood in a manner that is consistent with the accepted standards in the fields of

general psychiatry and forensic psychiatry.

      After Dr. Arambula explained his methodology and how he applied that

methodology to Hood, Dr. Arambula testified that in his professional opinion Hood

has a behavioral abnormality that makes Hood likely to engage in predatory acts of

sexual violence. The jury heard evidence of Hood’s risk factors, sexual offenses,

and diagnoses. The jury heard Hood’s testimony and admissions and Dr.

Arambula’s testimony that Hood’s condition is chronic. We conclude that Dr.

Arambula’s testimony was not baseless nor was it too conclusory to support a

finding that Hood suffers from a behavioral abnormality. Viewing the evidence in

the light most favorable to the verdict, we conclude that a rational jury could have

                                        13
found, beyond a reasonable doubt, that Hood is a sexually violent predator, and the

evidence is legally sufficient to support the jury’s finding. See Tex. Health &

Safety Code Ann. § 841.062(a); see also Kansas v. Crane, 534 U.S. 407, 413

(2002); Mullens, 92 S.W.3d at 885.

      As to Hood’s arguments that portions of Dr. Arambula’s testimony were

vague and confusing, the jury is the sole judge of the weight and credibility of the

evidence. See Mullens, 92, S.W.3d at 887. On this record, the evidence allowed the

jury to draw reasonable inferences from basic facts to determine ultimate issues.

See In re Commitment of Burnett, No. 09-09-00009-CV, 2009 Tex. App. LEXIS

9930, at *13 (Tex. App.—Beaumont Dec. 31, 2009, no pet.) (mem. op.). And, the

jury may resolve conflicts and contradictions in the evidence by believing all, part,

or none of the testimony. In re Commitment of Grinstead, No. 09-07-00412-CV,

2009 Tex. App. LEXIS 228, at *20 (Tex. App.—Beaumont Jan. 15, 2009, no pet.)

(mem. op.).

      We further conclude that, as sole judge of the weight and credibility of the

evidence, the jury could reasonably conclude that Hood suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

See In re Commitment of Muzzy, No. 09-13-00496-CV, 2014 Tex. App. LEXIS

4750, at *8 (Tex. App.—Beaumont May 1, 2014, pet. denied) (mem. op.); see also

                                         14
Mullens, 92 S.W.3d at 887. Weighing all of the evidence, we also conclude the

verdict does not reflect a risk of injustice that compels ordering a new trial. See

Day, 342 S.W.3d at 213. We overrule both issues raised by Hood, and we affirm

the trial court’s judgment and order of civil commitment.

      AFFIRMED.

                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice


Submitted on May 31, 2016
Opinion Delivered August 11, 2016

Before McKeithen, C.J., Horton and Johnson, JJ.




                                        15